Pur Curiam.—
It is in the discretion of the court to open a judgment like this where the application is seasonable ; and that discretion should be exercised, especially in a case where the plaintiff has, in replevin, obtained the property. The rule is therefore made absolute, and to prevent difficulties hereafter, we make the following order, under the authority prescribed by the act of 16th of June, 1836, section 21. (Stroud’s Purd. tit. Courts.)
“ Ordered by the court, that in every action of replevin, if the defendant does not appear at the return day of the writ, and he has been duly summoned, the plaintiff having filed his declaration may file a common appearance for the defendants, and proceed in the case by ruling him to plead as in other cases.”
Rule absolute.